Case 1:20-cv-25220-XXXX Document 1 Entered on FLSD Docket 12/23/2020 Page 1 of 4



                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF FLORIDA

   PEARL IP LICENSING LLC,
                                                        Civil Action No.:
                Plaintiff,

         v.                                             TRIAL BY JURY DEMANDED

   HMD AMERICA, INC.,

                Defendant.

                        COMPLAINT FOR INFRINGEMENT OF PATENT

         Plaintiff Pearl IP Licensing LLC, by and through the undersigned counsel, files this

  Complaint for patent infringement against Defendant, and in support states, all upon information

  and belief:

                                               PARTIES

         1.        Plaintiff Pearl IP Licensing LLC (“Pearl IP” or “Plaintiff”) is a limited liability

  company organized and existing under the laws of the State of Texas and having its registered

  office at 815 Brazos St, Ste 500, Austin, TX 78701 and an office address at 2108 Dallas Pkwy, Ste

  214 - 1042, Plano, TX 750 93-4362.

         2.        Defendant HMD America, Inc. (“HMD” or “Defendant”) is a corporation

  organized and existing under the laws of the State of Florida, with a principal place of business at

  1200 Brickell Avenue, Miami, Florida 33178. HMD is registered to do business, and has a

  registered office, in this State at Incorp Services, Inc., 17888 67th Court North, Loxahatchee,

  Florida 33470.

                                    JURISDICTION AND VENUE

         3.        Defendant conducts business operations within the Southern District of Florida.

  Defendant has directly and/or through subsidiaries or intermediaries committed and continues to


                                                    1
Case 1:20-cv-25220-XXXX Document 1 Entered on FLSD Docket 12/23/2020 Page 2 of 4




  commit acts of infringement in this District by, among other things, offering to sell and selling

  products that infringe the patent-in-suit.

          4.      Venue is proper in this district under 28 U.S.C. §§ 1391(b)-(d). Defendant is

  registered to do business in the State of Florida, has an office in the State of Florida, has transacted

  business in the Southern District of Florida and has committed acts of direct infringement in the

  Southern District of Florida.

          5.      Venue is proper in this District pursuant to 28 U.S.C. § 1400(b). Defendant

  maintains a regular and established place of business in this District.

                                          PATENT 6,819,539

          6.      U.S. Patent No. 6,819,539, entitled “Method For Circuit Recovery From Overstress

  Conditions” (the “539 Patent”) was duly and legally issued on November 16, 2004. A true and

  correct copy of the ’539 Patent is attached as Exhibit A.

          7.      The ‘539 Patent disclosed and exemplified a unique and valuable apparatus for

  circuit recovery from overstress conditions, comprising circuits for detecting an event and resetting

  a device when the event is a first predetermined type and circuits for providing recovery when the

  event is a second predetermined type. (See ‘539 Patent Abstract).

          8.      Plaintiff is the named assignee of, owns all right, title and interest in, and has

  standing to sue and recover all past damages for infringement of the ‘539 Patent.

                       COUNT I – INFRINGEMENT OF THE ’539 PATENT

          9.      Plaintiff restates and incorporates by reference the foregoing allegations.

          10.     In violation of 35 U.S.C. §271, Defendant directly infringed at least claim 8 of the

  ‘539 Patent by selling apparatus within the scope of claim 8 of the ‘539 Patent (“Accused

  Instrumentality”).



                                                     2
Case 1:20-cv-25220-XXXX Document 1 Entered on FLSD Docket 12/23/2020 Page 3 of 4




         11.     Attached hereto as Exhibit B, and incorporated herein by reference, is a claim chart

  detailing the correspondence between one exemplary version of an Accused Instrumentality and

  claim 8 of the ’539 Patent.

         12.     Defendant has had knowledge of infringement of the ‘539 Patent at least as of the

  service of the present Complaint.

         13.     As a result of Defendant’s infringement of the ’539 Patent, Plaintiff has suffered

  damages.

         14.     Plaintiff is entitled to a money judgment in an amount adequate to compensate for

  Defendant’s infringement, but in no event less than a reasonable royalty for the use made of the

  invention by Defendant, together with interest and costs as fixed by the Court.

         15.     Plaintiff reserves the right to modify its infringement theories as discovery

  progresses in this case; it shall not be estopped for infringement contention or claim construction

  purposes by the claim charts that it provides with this Complaint. The claim chart depicted in

  Exhibit B is intended to satisfy the notice requirements of Rule 8(a)(2) of the Federal Rule of Civil

  Procedure and does not represent Plaintiff’s preliminary or final infringement contentions or

  preliminary or final claim construction positions.

                                           JURY DEMAND

         16.     Plaintiff demands a trial by jury on all issues so triable.

                                       PRAYER FOR RELIEF

         Plaintiff Pearl IP respectfully requests that the Court find in its favor and against Defendant,

  and that the Court grant Plaintiff the following relief:

         A.      an adjudication that Defendant has infringed the ’539 Patent;




                                                    3
Case 1:20-cv-25220-XXXX Document 1 Entered on FLSD Docket 12/23/2020 Page 4 of 4




         B.      an award of damages to be paid by Defendant adequate to compensate Plaintiff for

  Defendant’s past infringement of the ’539 Patent through its expiration, including pre-judgment

  and post-judgment interest, costs, expenses, and an accounting of all infringing acts; and

         C.      any and all such further relief at law or in equity that the Court may deem just and

  proper, including but not limited to attorneys’ fees.

   Dated: December 23, 2020                        Respectfully submitted,

                                                   SAND, SEBOLT & WERNOW CO., LPA

                                                   /s/ Howard L. Wernow
                                                   Howard L. Wernow B.C.S.
                                                   Florida Bar No. 107560
                                                   Aegis Tower – Suite 1100
                                                    4940 Munson Street NW
                                                   Canton, OH 44718
                                                   Phone: 330-244-1174
                                                   Fax: 330-244-1173
                                                   Email: howard.wernow@sswip.com

                                                   Board Certified in Intellectual Property
                                                   Law By the Florida Bar

                                                   ATTORNEY FOR PLAINTIFF




                                                    4
